Citation Nr: 0215467
Decision Date: 09/30/02	Archive Date: 11/06/02

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-10 009	)	DATE SEP 30, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for the residuals of a back injury.

3. Entitlement to service connection for the residuals of a left wrist injury.

4. Entitlement to service connection for the residuals of a left index finger injury.


(The issue of entitlement to service connection for chronic occult gastrointestinal bleeding will be the subject of a later decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to March 1957.

This matter comes to the Board of Veterans Appeals (Board) on appeal from December 1993 and August 1995 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a statement dated in September 2000 and received at the RO in October 2000, the veteran requested to appear at a personal hearing before the Board of Veterans Appeals in Washington, D.C.  In October 2000, the Board sent the veteran a letter indicating that he was scheduled in November 2000 for a hearing before a Board Member sitting in Washington, D.C.  A copy of the ROs letter was sent to the veterans appointed service representative.  In October 2000, the veteran submitted a statement to his representative indicating that he would not attend the scheduled hearing.  In an accompanying statement, the veteran indicated that he was physically unable to attend the hearing and requested that his representative be allowed to present his case.  The representative then submitted a Written Brief Presentation to the Board in November 2000.  There is no indication that the veteran requested that the hearing be rescheduled.  As a result, the Board believes that all due process requirements were met with regard to the hearing request.


In a decision dated in February 2001, the Board denied the veterans claim of entitlement to an increased evaluation for residuals of a right ankle fracture, and accepted his withdrawal of his substantive appeal for an increased rating for residuals of a left ankle fracture.  Also in February 2001, the Board remanded the veterans claims of entitlement to service connection for left knee, left wrist, left index finger, and back disorders, and chronic occult gastrointestinal bleeding, to the RO for further evidentiary development.

In addition, the Board notes that, at his November 1994 personal hearing at the RO, the veteran testified that he was unable to work due to his service-connected right and left ankle fracture residuals.  While it is unclear from that statement, the veteran may be seeking to raise a claim of entitlement to a total rating based upon individual unemployability due to service-connected disabilities.  The matter is thus referred to the RO for appropriate consideration.  Also, at his January 1996 personal hearing at the RO, the veteran testified that he incurred a right knee disorder as a result of a fall he attributed to his service-connected left and right ankle disabilities.  It is unclear wheher, by this statement, he seeks to raise a claim for service connection for a right knee disorder.  The RO may wish to contact the veteran and his representative to clarify his intent as to this matter.  

Finally, the Board is undertaking additional development on the matter of entitlement to service connection for chronic occult gastrointestinal bleeding, pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board will provide notice of the development as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 3003) (to be codified at 38 C.F.R. § 20.903.)  After giving the notice and reviewing your response to the notice, the Board will prepare a separate decision addressing this issue.  The development being sought is in the nature of a medical opinion from the Veterans Health Administration.




FINDINGS OF FACT

1. The competent and probative medical evidence of record demonstrates that a left knee injury was not present in service, and the evidence preponderates against a finding that any currently diagnosed left knee disorder is related to service or any incident of service, including a service-connected disability.

2. The competent and probative medical evidence of record demonstrates that residuals of a back injury were not present in service, and the evidence preponderates against a finding that any currently diagnosed back disorder is related to service or any incident of service, including a service-connected disability.

3. The competent and probative medical evidence of record demonstrates that residuals of a left wrist injury were not present in service, and the evidence preponderates against a finding that any currently diagnosed left wrist disorder is related to service or any incident of service, including a service-connected disability.

4. The competent and probative medical evidence of record demonstrates that residuals of a left index finger injury were not present in service, and the evidence preponderates against a finding that any currently diagnosed left index finger disorder is related to service or any incident of service, including a service-connected disability.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in service, and no current left knee disorder is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2. Residuals of a back injury were not incurred in service, and no current residuals of a back injury are proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3. Residuals of a left wrist injury were not incurred in service, and no current residuals of a left wrist injury are proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

4. Residuals of a left index finger injury were not incurred in service, and no current residuals of a left index finger injury are proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1991, the National Personnel Records Center (NPRC) advised the RO that the veterans service medical records were presumed lost in a fire in July 1973, and that physical examination reports for the veteran could not be reconstructed.  Morning reports from the Office of the Surgeon General, dated in May and June 1956, received by the RO in October 1992 and September 2001, are not referable to back, left knee, index finger, or wrist disorders.

Post service, a June 1991 statement from J.B.S., M.D., is to the effect that the veteran had bilateral lower extremity arthritis due to old trauma.

In June 1992, the NPRC again advised the RO that there were no service medical records on file for the veteran.  Also in June 1992, VA hospitalized the veteran for weakness associated with melena.  At that time he was noted to have old ankle injures that were painful but did not cause major problems.  The medical records are not referable to complaints of, or treatment for, back, left wrist, left finger and left disorders.

In October 1992, the RO received statements from several of the veterans comrades in service indicating that he sustained a foot or ankle injury in service.

A November 1992 VA examination report is not referable to a back, left knee, left wrist, or left index finger disorders.  The pertinent diagnoses were status post-bilateral ankle and foot fractures.

In December 1992, the RO granted service connection for status post left and right ankle fractures, and assigned compensable disability evaluations.

 
In February 1993, the veteran submitted a claim for left hand and back injuries that he maintained were residuals of his service-connected ankle fractures.  According to a March 1993 written statement, the veteran said that, in April 1991, his ankles gave way and he fell off an extension ladder while at work and injured his back and left hand.  He said he missed four weeks of work.  He indicated that he did not receive medical treatment because his hospital insurance was canceled.  The veteran said his employer would no longer allow him to use an extension ladder because of his ankles.

VA medical records, dated in 1993, indicate that, in May, an X-ray of the veterans left wrist was radiographically negative.  In June, the veteran complained of bilateral ankle pain, left greater than right.  He said the left ankle gave way.  A computer tomography (CT) image of the left ankle was recommended.  A June 1993 X-ray of the veterans spine showed hypertrophic degenerative changes.

The veteran underwent VA orthopedic examination in June 1993.  According to the examination report, he claimed bilateral ankle arthritis.  He had low back pain, without radiculopathy.  His left wrist had been injured after a fall from a ladder a year earlier, and he had radial side wrist pain with pronation/supination as well as flexion and extension of the wrist.  It was reported that the left finger was injured during the ladder fall, due to the ankle instability.  He now had PIP (proximal interphalangeal) flexion contracture and decreased function of the left index finger.  Upon review of the clinical findings and some X-rays provided by the veteran, the examiners pertinent assessment was lumbar spine without radicular back pain; normal examination with no X-rays warranted; left wrist scapholunic tear with positive Watsons sign; and left index finger PIP flexion contracture and flexor digital profundus rupture.  

In a June 1993 letter, the veterans employer said the veteran had been employed since 1963, but during the past three years had experienced increased problems with his ankle and wrist that caused him to be unable to work from a ladder.  His earnings decreased, and he was employed on a limited workload due to these conditions.

VA medical records indicate that, in July 1993, the veteran evidently underwent right little finger surgery to correct a recent fracture.  A September 1993 record entry indicates that the veteran reported not much motion in his left little finger, but that there was no infection.  

In September 1993, the veteran submitted three witness statements to the effect that he had fallen from an extension ladder and hurt his back, wrist, and finger.

A March 1994 VA medical record indicates that X-rays of the veterans left knee showed moderate changes of degenerative joint disease.  An April 1994 X-ray of the left wrist showed a small cyst at the base of the navicular, and the joint was stable as compared with the May 1993 X-ray.

According to May 1994 VA radiographic reports of the veterans left knee, he had a history of trauma in 1990 that was aggravated in February 1994.  An initial X-ray taken early in the month showed no evidence of acute bone injury.  Results of a bone scan taken at the time showed increased tracer activity at the left knee, consistent with the veterans history of trauma, and degenerative change to this region, as might be seen with osteomyelitis, etc.  A X-ray taken at the end of the month showed degenerative changes predominantly in the medial compartment, characterized by osteophytosis and loss of the joint space.  The X-ray examination was negative for acute fracture or dislocation, or joint effusion.

VA hospitalized the veteran in late May and June 1994 for treatment of gastrointestinal problems.  The records indicate he was seen by Orthopedics for his left knee and ankle pain.  It was noted that his examination and plane (plain?) films were felt to be consistent with osteoarthritis.  Braces were recommended to support his joints.

 
According to June 1994 private medical records, the veteran complained of left knee pain; he was noted to be a vague historian.  He reported bilateral ankle injuries in service that continued to cause pain.  He said that, in 1991, he fell off a ladder and twisted his ankle and left knee and, since then, had left ankle and knee problems.  The veteran said that, in February 1994, his left ankle gave way and he twisted his left knee again.  Since then, he said he was unable to bear weight, and it popped and gave way.  On examination of the left knee, there was a small effusion, tenderness, and restricted range of motion.  The examiner found no cruciate or collateral instability.  The pertinent impression was post-traumatic arthritis of the left knee, with possible medial meniscal tear and the possibility of some ligamentous laxity.  Arthroscopy of the left knee was recommended.

In August 1994, the RO received the veterans claim for service connection for a left knee disorder that included post-traumatic arthritis with possible meniscal tear.

At his November 1994 personal hearing at the RO, the veteran testified that he hurt his back, arm and hand in a 1993 fall, when his left ankle gave way while he was on an extension ladder.  After his fall, in 1992 or 1993, he received braces for his ankles.  The veteran said that, prior to his fall, he had no problems with his left wrist or index finger, or with his back.  

In an April 1995 written statement, the veteran said he hurt his knee in 1991 when his ankle gave way and he fell off a ladder.  He said he applied ice and wrapped the knee in an ace bandage, and indicated that he did not see a physician.

At a January 1996 personal hearing at the RO, the veteran testified that his ankle gave way in April 1991 and he fell from a ladder, incurring left knee, hand and back injuries.  Thereafter a brace was recommended. 

The veteran underwent VA examination in November 1996.  According to the examination report, the veteran reported needing to wear a left ankle brace, without which he fell, and said he injured his right small finger and left index finger.  Pertinent diagnoses were residuals of injuries to right and left ankles.  

Pursuant to the Boards February 2001 Remand, the veteran underwent VA examinations in November 2001.  According to a report of the hand, finger, and thumb examination, the veteran reported having a cyst in his right index finger for many years.  The pertinent diagnosis was soft tissue mass, flexor surface of the right index finger, with residuals.  

An orthopedic examination report indicates that the veteran had a history of degenerative joint disease in his left knee, resulting from an injury, and complained of weekly left knee pain and occasional swelling.  He used a knee brace and took Motrin for pain on a regular basis.  On examination, the left knee had no redness, swelling, or tenderness and there was full range of motion with crepitus.  The veteran also had a history of left wrist problems and said he injured it in a fall.  He had mild pain perhaps twice a month, and said it used to swell but now only swelled occasionally.  Examination showed minimal tenderness of the left wrist area on the hand side.  There was full range of motion, with no significant abnormality and no swelling noted.  The pertinent assessment was degenerative joint disease of the left knee with residuals, and left wrist strain with residuals.  The examiner noted that the veteran had degenerative joint disease of all three joints (wrist and ankles) by X-ray.

According to an orthopedic (spinal) examination report, the veteran had a long history of lower back pain that was aggravated by a fall off a ladder some 30 years ago.  Upon clinical examination, the diagnosis was lumbosacral strain with residuals, and the examiner noted degenerative joint disease and degenerative disc disease by X-ray.

In a February 2002 Addendum, the November 2001 VA examiner stated that, as to whether the veterans fall from a ladder was due to a previous ankle disability, in the physicians opinion there is no way to prove this without resort to pure speculation.  The doctor said it was certainly possible, but there is no way for this to be proven.  In the VA examiners opinion, the veterans left knee and back problems were not caused by his ankle problems.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for a back disorder and left wrist, index finger, and knee disorders.  Before addressing these issues, the Board notes that, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which substantially modified the circumstances under which VAs duty to assist claimants applies, and how that duty is to be discharged.  The new statute revised the former section 5107(a) of title 38, United States Code, to eliminate the requirement that a claimant must come forward first with evidence to well ground a claim before the Secretary of Veterans Affairs is obligated to assist the claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is to be given retroactive effect.  The U.S. Court of Appeals for Veterans Claims has held that the entire VCAA potentially affects claims pending on or filed after the date of enactment (as well as certain claims that were finally denied during the period from July 14, 1999, to November 9, 2000).  See generally Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis would include cases that had been decided by the Board before the VCAA, but were pending in Court at the time of its enactment.  However, the U.S. Court of Appeals for the Federal Circuit has recently held that only section 4 of the VCAA (which eliminated the well-grounded claim requirement) is retroactively applicable to decisions of the Board entered before the enactment date of the VCAA, and that section 3(a) of the VCAA (covering duty-to-notify and duty-to-assist provisions) is not retroactively applicable to pre-VCAA decisions of the Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment was plainly correct); see also Stephens v. Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that a remand for the Board to consider the matters on appeal in light of the VCAA sections codified at sections 5102, 5103 and 5103A is not required). 

Although the Federal Circuit appears to have reasoned that the VCAA may not retroactively apply to claims or appeals pending on the date of its enactment, the Court stated that it was not deciding that question at this time.  In this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the VCAA is retroactively applicable to claims pending on the date of its enactment.  Further, the regulations issued to implement the VCAA are expressly applicable to any claim for benefits received by VA on or after November 9, 2000, the VCAAs enactment date, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief legal officer of the Department, and regulations of the Department, are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes of the present case, the Board will assume that the VCAA is applicable to claims or appeals pending before the RO or the Board on the date of its enactment.

VA has published regulations to implement many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended effect of these regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and scope of assistance VA will provide a claimant who files a substantially complete application for VA benefits.  These new regulations also provide guidelines regarding VAs duties to notify claimants of necessary information or evidence and to assist claimants in obtaining evidence.  These new regulations, which in pertinent part are effective as of the date of enactment of the VCAA, interpret and implement the mandates of the statute, and do not provide any rights other than those provided by the VCAA.  66 Fed. Reg. 45,629.  For the reasons discussed below, the Board finds that the requirements of the VCAA and the implementing regulations, to the extent they are applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellants appeal include the establishment of specific procedures for advising the claimant and his or her representative of information required to substantiate a claim, a broader VA obligation to obtain relevant records and advise claimants of the status of those efforts, and an enhanced requirement to provide a VA medical examination or obtain a medical opinion in cases where such a procedure is necessary to make a decision on a claim.  The VA examinations obtained in November 1996 and November 2001 fulfill these criteria.

The Board has carefully considered the unfortunate absence of service medical records in the present case.  As noted above, VAs duty to assist includes making reasonable efforts to obtain medical and other records that are relevant to the veteran's claim, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See VCAA § 3(a) (now codified at 38 U.S.C. § 5103A (West Supp. 2002)).  The Board is aware of the decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), which held that a single request for pertinent service medical records does not fulfill the duty to assist, and that inherent in the duty to assist is a requirement to notify the veteran if VA is unable to obtain pertinent service medical records so that the veteran may know the basis for the denial of his claim; may independently attempt to obtain service medical records; and may submit alternative evidence.

With further regard to Hayre, cited above, the Board notes that another panel of the Federal Circuit, thereafter, determined that the holding in Hayre was an extremely narrow one.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Although the opinion contained some broad language, the holding was limited to the factual situation presented where an RO had breached the duty to assist by failing to obtain pertinent service medical records specifically requested by the claimant and then failing to provide the claimant with notice explaining the deficiency.  Id.

Following the panel decision in Cook, supra, a petition for rehearing en banc was filed.  The Federal Circuit, en banc, granted the motion for rehearing, vacated its judgment in Cook, and withdrew the accompanying opinion.  The en banc panel requested further briefs addressing the validity of Hayre as law and the question of whether a failure of the duty to assist under the law and regulations applicable at the time can constitute clear and unmistakable error under 38 U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. Jan. 4, 2002) (en banc) (argued July 9, 2002).

In this case, in 1991, the RO received notification from the NPRC that a fire had destroyed the veterans service medical records in July 1973.  The record indicates that the copies of morning reports from the Surgeon Generals Office, dated in May and June 1956, were received by the RO in 1992 and 2001, but did not yield evidence of treatment for back, left wrist, left index finger, and left knee disorders.

Having carefully considered the provisions of the VCAA and the decision in Hayre in light of the record on appeal, the Board finds that the development of these claims with respect to the service medical records has been consistent with the provisions of the law.  The RO attempted to locate the veterans service medical records; however, those records cannot be obtained.  Moreover, the veteran has repeatedly asserted that his left knee, left index finger, left wrist, and back disorders were caused by, or a result of, his service-connected right and left ankle disabilities long after service, rather than incurred in service.

The Board is mindful that the Court has held that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See OHare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Boards analysis herein is undertaken with this heightened duty in mind. 

Thus, the Board finds that the requirements of the VCAA have clearly been satisfied in this matter.  We note that the appellant was advised, by virtue of a detailed statement of the case (SOC), and supplemental statements of the case (SSOCs), issued during the pendency of this appeal, of the pertinent law, and what the evidence must show in order to substantiate his claims.  We, therefore, believe that appropriate notice has been given in this case.  The Board notes, in addition, that a substantial body of lay and medical evidence was developed with respect to the appellants claim, and the SOC and SSOCs issued by the RO clarified what evidence would be required to establish service connection on a direct and secondary basis.  The appellant responded to the ROs communications with additional evidence and argument, thus curing (or rendering harmless) any previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in a June 2001 letter, the RO advised the veteran of the Veterans Claims Assistance Act and the new duty-to-assist regulations. 

Accordingly, the Board believes that VA has no outstanding duty to inform the appellant or his representative that any additional information or evidence is needed to substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C. § 5103).  Likewise, it appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C.A. § 5103A(d)).  The VA medical examinations obtained in November 1996 and November 2001 that are described above satisfied this obligation.  Thus, the Board is satisfied that all relevant facts have been properly and sufficiently developed, and that the appellant will not be prejudiced by our proceeding to a decision on the basis of the evidence currently of record regarding his claims for service connection for a back disorder and left wrist, index finger, and knee disorders.

Of necessity, because the RO did not have the opportunity to adjudicate the veterans claims pursuant to the VCAA, the Board has considered the applicability of Bernard v. Brown, supra.  In Bernard, the Court held that, before the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  As discussed in detail above, the Board has reviewed the evidence of record and determined that all notification and development actions required by the new legislation appear to have been completed to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist the veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his claims, under both former law and the new VCAA, to the extent it is applicable.  The Board, therefore, finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); see Stephens v. Principi, supra.

It is the Boards responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court has also stated, It is clear that to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, for certain chronic disorders, such as arthritis, even if there is no record of arthritis in service, its incurrence in service will be presumed if it is manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2001).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Court of Appeals for Veterans Claims has consistently held that, under the law cited above, [a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The fact that a condition occurred in service alone is not enough; there must be a current disability resulting from that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

It is clear that [t]he regulations regarding service connection do not require that a veteran must establish service connection through medical records alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, however, that the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)
(a layperson is generally not capable of opining on matters requiring medical knowledge), affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Initially, the Board notes that the veteran has claimed service connection on a secondary basis for a back disorder, and left wrist, finger, and knee disorders that he asserts are due to his service-connected left and right ankle fractures.  He maintains that his wrist, knee, finger, and back were injured in 1991 when he fell from a ladder because his ankle gave way.  However, the probative medical evidence of record is totally devoid of any competent medical opinion that supports the veterans assertions of an injury due to the service-connected bilateral ankle fracture residuals.  See Wallin; Reiber, supra.  In fact, as noted above and below, when hospitalized by VA in June 1992, the veteran did not complain of back, left wrist, left index finger, or left knee disorders.  More important, the most recent VA examiner said in February 2002 there would be no way to establish that the veteran fell from a ladder as a result of a previous ankle disability without resorting to speculation.

The law is clear that service connection may not be predicated on a resort to mere speculation or remote possibility.  38 C.F.R. § 3.102 (1996); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a service connection claim, statement from physician about possibility of link between chest trauma and restrictive lung disease was too general and inconclusive to constitute material evidence to reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (examining physicians opinion to the effect that he cannot give a yes or no answer to the question of whether there is a causal relationship between emotional stress associated with service-connected post-traumatic stress disorder and the later development of hypertension is non-evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physicians statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veterans claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  

1.  Service connection for left knee disability

The veteran has contended that service connection should be granted for left knee disability.  Although the evidence shows that the veteran currently has degenerative joint disease in his left knee, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, or to a service-connected disability.  On the other hand, the record reflects that the first post-service evidence of record of degenerative joint disease of the left knee is from March 1994, nearly 37 years after the veterans separation from service.  Furthermore, while the veteran maintains that he sustained a left knee injury in 1991 fall from a ladder that was caused by his service-connected ankle disabilities, when hospitalized by VA in June 1992 he did not report any left knee complaints.  Moreover, in February 2002, a VA examiner opined that the veterans left knee problem was not caused by his service-connected ankle problems.  In short, no medical opinion or other medical evidence relating the veterans left knee disorder to service or any incident of service or a service-connected disability has been presented.

The veteran is certainly capable of providing evidence of symptomatology, but a layperson is generally not capable of opining on matters requiring medical knowledge, such as the degree of disability produced by the symptoms or the condition causing the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not submitted any medical opinion or other medical evidence that supports his claim.  Moreover, the preponderance of the probative and objective medical evidence now of record militates against a finding that the veteran has a left knee disorder related to service or any incident thereof, including a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.  Service connection for a left knee disorder must be denied.

2.  Service connection for residuals of back injury

The veteran has contended that service connection should be granted for residuals of a back injury.  Although the evidence shows that the veteran currently degenerative joint disease and degenerative disc disease, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof or to a service-connected disability.  On the other hand, the record reflects that the first post-service evidence of record of degenerative joint disease of the lumbar spine is from June 1993, nearly 36 years after the veterans separation from service.  Furthermore, while the veteran maintains that he sustained a back injury when he fell from a ladder in 1991 due to his service-connected left ankle, when hospitalized by VA in June 1992 he did not complain of a back problem.  Additionally, in February 2002, a VA examiner opined that the veterans back problem was not due to his service-connected ankle problems.  In short, no medical opinion or other medical evidence relating the veterans back disorder to service or any incident of service or a service-connected disability has been presented, and the evidence of record is against the claim.

As discussed above, the veteran is certainly capable of providing evidence of symptomatology, but a layperson is not competent to opine as to matters requiring medical knowledge, such as the etiology of his disabilities.  Here, the veteran has not submitted any medical opinion or other medical evidence that supports his claim.  The preponderance of the probative and objective medical evidence now of record, including examination findings, is against a finding that the veteran has residuals of a back injury related to service or any incident thereof, including a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.  Thus, service connection for residuals of a back injury must be denied.

3.  Service connection for residuals of left wrist injury

The veteran has contended that service connection should be granted for residuals of a left injury.  Although the evidence shows that the veteran currently has left wrist strain with residuals, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including a service-connected disability.  On the other hand, the record that the first post-service evidence of record of a left wrist disorder is from June 1993, more than 36 years after his separation from service.  Furthermore, although the veteran contends that he sustained a left wrist injury in a 1991 fall from a ladder caused by his service-connected ankle disabilities, when hospitalized by VA in June 1992, he did not complain of a left wrist problem.  Moreover, the recent VA examiner, in 2002, concluded that it would be pure speculation to say the veterans fall from a ladder was due to his ankle disabilities.   In short, no medical opinion or other medical evidence relating the veterans left wrist strain to service or any incident of service, or a service-connected disability, has been presented.

Again, the veteran is certainly capable of providing evidence of symptomatology, but may not render a competent opinion as to medical etiology.  In this case, the veteran has not submitted any medical opinion or other medical evidence that supports his claim, and the preponderance of the probative and objective medical evidence now of record weighs against a conclusion that he has a residuals of a left wrist injury related to service or any incident thereof, including a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.  Service connection for residuals of a left wrist injury must therefore be denied.

4.  Service connection for residuals of left index finger injury

The veteran has contended that service connection should be granted for residuals of a left index finger injury.  Although the evidence shows that the veteran was diagnosed with a PIP flexion contracture with decreased function in June 1993, the most recent VA examination in 2002 did not diagnose a left index finger disorder.  Further, no competent medical evidence has been submitted to show that the veteran has a left index finger disorder related to service or any incident thereof, including a service-connected disability.  On the other hand, the record reflects that the first post-service evidence of record of a left index finger disorder is from 1993, more than 36 years after the veterans separation from service.  Furthermore, although the veteran maintains that he sustained a left index finger injury in a 1991 fall from a ladder caused by his service-connected ankle disabilities, when hospitalized by VA in June 1992 he did not report a left index finger problem and, when examined by VA in 2001, he did not even complain of a left index finger problem.  Additionally, in February 2002, a VA examiner concluded it would require pure speculation to prove the veteran fell from a ladder due to his ankle disabilities.  In short, no medical opinion or other medical evidence relating the veterans left index finger disorder to service or any incident of service, or service-related disability, has been presented,

As discussed above, the veterans opinion, although sincerely held, as to the etiology of his claimed disability is not competent medical evidence.  The veteran has not submitted any medical opinion or other medical evidence that supports his claim.  The preponderance of the probative and objective medical evidence now of record is against concluding that the veteran has residuals of a left index finger injury related to service or any incident thereof, including a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.  Accordingly, service connection for residuals of a left index finger injury must be denied.

Finally, in reviewing all the veterans claims, as set forth in detail above, the Board has considered the doctrine of the benefit of the doubt, both pre- and post-VCAA, but the evidence is not so evenly balanced as to raise a reasonable doubt in this case.  38 U.S.C.A. § 5107(b) (old and new versions).


ORDER

Service connection for a left knee disability is denied.

Service connection for the residuals of a back injury is denied.

Service connection for the residuals of a left wrist injury is denied.

Service connection for the residuals of a left index finger injury is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.

? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
